Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Amendments and Arguments filed 9 July 2021.  As directed by applicant, claim 1 has been amended and new claim 30 has been added and claim 26 has been newly cancelled.  This is a second Non-Final Office Action

Election/Restrictions

Applicant confirmed election without traverse and withdrew claims 27-29 (Remarks, p. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 3, 5, 7, 15, 16, and 17 and 30 is/are rejected under 35 U.S.C. 103 as obvious over Chou (U.S. Patent Application Publication 2016/ 0367061) in view of Paul (U.S. Patent 5,411,014).
Regarding claim 1, Chou discloses a slow cooking appliance device (Title, “Slow Cooker”), the device including: a body (Fig. 1, case 1000) having a base, the body receives within it a removable cooking vessel (“pick-and-place” inner pot 2000); a movable heating element (heating element 5110) supported by the base; and a lift mechanism (lifting mechanism 5200) within the base for raising and lowering the movable heating element, such that the heating element is movable between an upper position and a lowered position (Chou, fig. 1 upper position fig. 2, lower position).  However, Chou does not teach wherein the cooking vessel has a floor and a sidewall, and further wherein an underside of the floor defines a circumferential groove to inhibit flow of heat to the side wall. 
However, Paul teaches that a vessel can have a groove to affect the flow of the heat within the container and where an underside of the floor defines a circumferential groove to inhibit flow of heat to the side wall (Paul, Fig. 6, better transfer of heat as a result of increased area, Abstract, as well as the thinness of the base at 19-21, column 4 lines 55-59, which would have the effect of effective heating of the central bottom and concentrating heat for cooking, removing material to make the grooves, and less effective heating of the sidewalls as there is less material to transfer the heat by conduction through the metal.  Therefore it would inhibit flow of heat to the side wall ) .  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chou with Paul, to add the teaching of Paul to Chou, a vessel with at least a circumferential groove, in order to more evenly and quickly heat the contents of the bottom of the cooking vessel and to have good heat transfer from the bottom of the vessel to the contents of the vessel, and not lose heat to the non-cooking sidewall.

Regarding claim 2, Chou in view of Paul teach all the limitations of claim 1, as above, and further teach a device wherein, when the movable heating element is in the upper position, the movable heating element is substantially conductively thermally coupled to the removable cooking vessel (Chou, ¶0031, Fig. 1, The lever components 5210 can support the heating element 5110, and make the heating element 5110 be attached to the bottom of the inner pot 2000 to heat the inner pot 2000 directly when the heating element 5110 is preheating.)
  
Regarding claim 3 Chou in view of Paul teach all the limitations of claim 1, as above, and further teach a device wherein when the movable heating element is in the lowered position, the movable heating element defines a gap (Chou, fig; 2, gap can be seen above heating element 5110 and below vessel 2000) such that the removable Chou, ¶0026, Thus, the inner pot 2000 is heated slowly through air conduction to ensure that the food inside the inner pot 2000 is cooked in a relative lower temperature, which may retain the nutrient composition and fresh flavor.).  
Regarding claim 5, Chou in view of Paul teach all the limitations of claim 1, as above, and further teach a device wherein the lift mechanism is operated by a motor that is controlled by a processor for raising and lowering the movable heating element (Chou, ¶0026, the lifting mechanism 5200 would be driven by the control of the control circuit component to change the position of the heating component 5100).  

Regarding claim 7, Chou in view of Paul teach all the limitations of claim 1, as above, and further teach wherein an upper surface of the movable heating element substantially conforms to an underside of the vessel for enabling conductive heating there between (Chou, fig. 1, ¶0028,  “The heating element 5110 is attached to the bottom of the inner pot 2000 directly during preheating the inner pot 2000.” Thus, heating element must conform to the pot in at least some way in order to be able to transfer heat.)  
  
Regarding claim 15, Chou in view of Paul teach all the limitations of claim 1, as above, and further teach a device including a temperature sensor that is in thermal communication with the vessel  (Chou, Fig. 2 and Fig. 4, , temperature sensor 3100 arranged on the inner sidewall of the inner pot 2000)
(Chou, fig. 4, 3200 and 3100) that carries the temperature sensor, sensor plate is adapted to make thermal contact with the lower surface of the vessel floor (Fig. 4, by even being on the sidewall, it is in “thermal contact” with the vessel floor, as the walls and floor conduct heat to each other).  
Regarding claim 17, Chou in view of Paul teach all the limitations of claim 15, as above, and further teach a device wherein the temperature sensor transmits a temperature signal to a processor for regulating a cooking processes (Chou, ¶0036, The temperature sensor 3100 is electrically connected to the control circuit component).  

Regarding claim 30, Chou in view of Paul teach all the limitations of claim 1, as above, but and would further teach, in this combination, a device wherein the circumferential groove is spaced radially outwardly of the heating element.  (While the specific relationship between the grooves in Paul to a heating element placed below the pan is not shown in their drawings, simply the grooved bottom (Paul, fig. 6).   However, noting the centrally located movable heating components in Chou (Chou, element 5100, fig. 1) and the radially configured grooves in Paul (Fig. 6), the combination made in its parent claims would have resulted in the grooves being placed at least partially outwardly on the cooking vessel relative to the centrally located heating element.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) and Paul (U.S. Patent 5,411,014) and further in view of Plott (U.S. Patent 8,820,310
Regarding claim 4, Chou in view of Paul teach all the limitations of claim 15, as above, but do not further teach a device wherein the lift mechanism uses a jack screw assembly to raise and lower the movable heating element.  However, screwing surfaces are conventional in being able to raise and lower cooking devices, as is evident in Plott (column 5 line 10, “screw jack”), thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chou and Paul, to substitute a jack screw to control for height, as taught by Plott, in order to substitute in conventionally and controllably change the height of a cooking device to achieve predictable results (MPEP §2143(B))

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) and Paul (U.S. Patent 5,411,014) and further in view of Thompson (U.S. Patent 3,657,996
(Chou ¶0074).  However, Thompson teaches such a lever for adjusting height (Thompson, figs. 2-3, column 3 lines 6-15, adjusting lever 32).  It is noted that automating a manual process is considered :”obvious” by the MPEP (MPEP §2144.04(III) – Automating A Manual Activity) and, likewise, arguably making mechanical an automatic process is also obvious, in order to move the device in case the mechanism fails, or power is lost and must be disengaged, or to adjust the automatic sequence in the middle or similar.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chou with Thompson, to have the lifting mechanism have a manual lever, in order to move the device in case the mechanism fails, or power is lost and must be disengaged, or to adjust the automatic sequence in the middle or similar.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) and Paul (U.S. Patent 5,411,014) and further in view of Faraldi (U.S. Patent Application Publication 2015/ 0354827).
Regarding claim 18, Chou in view of Paul teach all the limitations of claim 15, as above, but do not further teach a device wherein the temperature sensor is located above an electric fan.   However, Chou does teach a temperature sensing unit (Chou, 3000) high in the device.  Faraldi teaches a convection fan (convection fan 4) for circulating the air and a temperature sensor (10) situated above the fan (fig. 1).  Thus, it (¶0035)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) and Paul (U.S. Patent 5,411,014) and further in view of Faraldi (U.S. Patent Application Publication 2015/ 0354827) and Li (U.S. Patent Application Publication 2008/ 0099461).

Regarding claim 20, Chou in view of Paul teach all the limitations of claim 15, as above, but do not further teach a device including an electric fan that assists convection heat transfer from the heating element.   However, Faraldi teaches a convection fan for moving around the air (Faraldi, ¶0035).  As well, Li also teaches a fan to aid in convection with movable heating elements (Li, Abstract, Figs. 25A, 25B; fan 100 “Various alternative configurations of top, bottom, and side-mounted heating elements in combination with both fixed and vertically movable heating elements embodiments are provided for use with standard and digital controls. … The present toaster oven further includes an optional forced convection fan to reduce cooking temperature and shorten cooking cycles.”)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chou with Faraldi, to include in Chou a convection fan to help assist in keeping the uniform and moving through the chamber to maintain a stable temperature and to better cook the food.

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Patent Application Publication 2016/ 0367061) and Paul (U.S. Patent 5,411,014) and further in view of Yeh (U.S. Patent 5,909,820) and Plott (U.S. Patent 8,820,310).

Regarding claim 25, Chou in view of Paul teach all the limitations of claim 1, as above, but do not further teach a device wherein the lift mechanism further comprises: a first thread carried on an inner surface of an outer ring engaged with the base, and a second thread formed on an outside surface of an inner ring, the inner ring carrying the heating element; and wherein the first thread and the second thread cooperate to move the heating element between the upper position and the lowered position.  
However, screw surfaces are conventional in being able to raise and lower cooking devices, as is evident in Plott (column 5 line 10, “screw jack”), thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Chou, to substitute a jack screw to control for height, as taught by Plott, in order to substitute in conventionally and controllably change the height of a cooking device to achieve predictable results (MPEP §2143(B)).  Further, Yeh teaches having an outer ring with internal threads (30) and an inner ring with outer threads (50) to adjust the height of a surface (Yeh, column 5 lines 52-62, “is rotated…is raised with respect to vertical position”) .  Thus, again, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Chou with and substitute a conventional means of moving a surface up and down, as is known in the art without unexpected results and to be able to well control the as rotating around threads to control vertical movement is very precise.

Response to Arguments
Applicant’s arguments, see Remarks, p. 8 and 9, filed 9 July 2021, with respect to the rejection(s) of claim(s) 26, have been fully considered and are persuasive.  Howe did not teach features combinable to teach a cooking vessel with a circumferential groove arranged to inhibit flow of heat to the side wall. Claim 26 has currently been cancelled by applicant.  Claim 1 now incorporates the subject matter of claim 26.  However, upon further consideration, a new ground(s) of rejection is made in view of Paul, see above.
No arguments regarding any other claims are presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715